DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-3 and 10-12 stand rejected under Section 103.  Claims 1-19 stand rejected under Section 112(b).  Claim 19 stands objected to for informalities.  The drawings and specification stand objected to.  Claims 4-9 and 13-19 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form.  The Office noted that the foreign priority document had not been received.
Applicants amended claims 1, 3, 6, 7-10, 12, 15, 16, 18, and 19 and canceled claims 2, 5, 11, and 14.  Applicants provided amendments to the specification and provided replacement drawings.  Applicants argue that the application is in condition for allowance.  The foreign priority document was submitted.
Turning first to the priority claim: The certified copy of the foreign priority document is accepted.  
Next, the drawings: There are three sets of drawing objections.  Applicants have addressed the latter two sets of drawing objections, but the first drawing objection related to the first pixel definition layers – plural – with an individual first pixel definition layer enclosing the pixel units is not shown.  Instead, the disclosure appears to show a network of openings which are filled by the lower height second pixel definition layers that surround subpixels of each pixel unit.  Because the drawings do not show multiple first pixel definition layers, the drawing objection is maintained.
Specification objections: Applicants addressed most of the specification objections.  Additional specification objections are added, below, to address a few remaining informalities.
Claim objection: Applicants’ amendment addresses the previously noted objection to claim 19.  No new matter has been added.  The objection to claim 19 is withdrawn.
Section 112(b) rejections: Regarding independent claims 1, 10, and 19, the amendments do not overcome the issue relating to clarity of claim language.  Specifically, multiple first pixel definition layers do not appear to be shown.  One continuous first pixel definition layer appears to be shown surrounding each pixel unit, with a second pixel definition layer in each opening in the first pixel definition layer and surrounding the subpixels of the pixel unit.  As for claims 8 and 17, the claims do not further define the preset thickness of the first and second pixel definition layers.  For these reasons, the rejections of these claims are maintained.  The amendments to claims 9 and 18 overcome the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejection of claims 9 and 18 are withdrawn.  With the amendment to claims 1 and 10, claim 3 conflicts with claim 1 and claim 12 conflicts with claim 10.  Claim 3 and its dependent claim, claim 4, and claim 12 and its dependent claim, claim 13, are now rejected under Section 112(b), as noted below.
Section 103 rejections: Applicants’ amendments overcome the previously noted Section 103 rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 103 rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously noted prior art to render obvious the claims.  For these reasons, the claims will be allowable once the Section 112(b) matters are addressed, as well as the specification and drawing objections.
Important Claim Construction Note: Claim 1 and claim 10 include the following requirement: “each of the pixel units comprises first sub-pixels, second sub-pixels, and third sub-pixels….”  Thus, claims 1 and 10 require multiple first sub-pixels, multiple second sub-pixels, and multiple third sub-pixels in each individual pixel unit.  If the issued patent from this application is enforced in litigation, the claim construction would require multiple first sub-pixels, multiple second sub-pixels, and multiple third sub-pixels in each individual pixel unit.   In applicants’ drawings, some embodiments show pixel units that have only one of sub-pixel (212), while having multiple sub-pixels of each of (211, 213).  In another embodiment, the pixel unit has only one of subpixels (111, 113) while including two sub-pixels (112).  The Office raises this point with applicants in case applicants want to look at adjusting the claim language to include the disclosed embodiments.  As the Office views the claim language, none of Figures 1-4 are claimed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (a) the individual first pixel definition layer that surrounds the its corresponding pixel unit—that is, a frame-like first pixel definition layer; and (b) multiple first sub-pixels, multiple second sub-pixels, and multiple third sub-pixels in each pixel unit of claims 1 and 10 must be shown (see the claim construction note, above) or the feature(s) canceled from the claim(s).  No new matter should be entered.
The terms “first pixel definition layers” and “each of the pixel units is enclosed by one of the first pixel definition layers” are interpreted according to their plain meaning, that is, one first pixel definition layer per pixel unit.  An example of an individual pixel definition layer, shown below for a subpixel, is from Lee, U.S. Pat. Pub. No. 2021/0132720, Figure 10.

    PNG
    media_image1.png
    488
    781
    media_image1.png
    Greyscale

Applicants’ Figure 5 shows a first pixel definition layer that surrounds each subpixel, not each pixel unit.  See below:

    PNG
    media_image2.png
    281
    491
    media_image2.png
    Greyscale

Please clarify the claim language and/or the drawings.
As for the requirement for multiple first sub-pixels, multiple second sub-pixels, and multiple third sub-pixels in each pixel unit of claims 1 and 10, applicants’ Figures 2 and 4 only show multiple sub-pixels for two of the three sub-pixel types.  

    PNG
    media_image3.png
    403
    455
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    405
    458
    media_image4.png
    Greyscale

	In this figures, in each pixel unit, there is only one of subpixel (212, 412), not multiples of this subpixel, as required by claim 1 and claim 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following informalities: Reference lines for reference numbers 411, 412, 413 in applicants’ Figure 4 do not point to the items.  Compare with applicants’ Figure 2, above, which shows the reference lines for 211, 212, and 213 pointing to their respective subpixels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Using the specification amendments provided with the August 10, 2022 amendment:
Paragraph 62, line 2: Change 333 to 332.
Paragraph 62, line 3: Change 332 to 333.
Paragraph 63, line 2: Change 31 to 35.
Paragraph 63, line 4: Change 31 to 35.
Appropriate correction is required.

Claim Objections
Claims 7 and 16 are objected to because of the following informalities:
Claim 7, lines 3-5: Delete “the areas of the third sub-pixels are four times the areas of the first sub-pixels, and the areas of the third sub-pixels are four times the areas of the second sub-pixels”.  This language duplicates the language that is now in claim 1.
Claim 16, lines 3-5: Delete “the areas of the third sub-pixels are four times the areas of the first sub-pixels, and the areas of the third sub-pixels are four times the areas of the second sub-pixels”.  This language duplicates the language that is now in claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-10, 12, 13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: This claim defines first pixel definition layers—plural—that are disposed between the plurality of pixel units, and later requires each of the pixel units to be enclosed by one of the first pixel definition layers.  This language suggests individual frame-like first pixel definition layers, because there are a plurality of these layers and one of them surrounds a corresponding pixel unit.  However, the drawings suggest that instead there is one first pixel definition layer that has openings in it, with the second pixel definition layer filling the openings in the first pixel definition layer.  This is not what is claimed.  Because the claim language is confusing, claim 1 is rejected as indefinite.
Claims 3, 4, 6-9, and 19 are rejected for depending from rejected base claim 1.
Regarding claim 3, which depends from claim 1: Claim 1 now requires that “in each of the pixel units, the areas of the third sub-pixels are four times the areas of the first sub-pixels, and the areas of the third sub-pixels are four times the areas of the second sub-pixels.”  However, claim 3 requires that “in each of the pixel units, the areas of the third sub-pixels are twice the areas of the first sub-pixels, and the areas of the third sub-pixels are twice the areas of the second sub-pixels.”  Because the claim requirements of claim 3 conflict with claim 1, claim 3 is rejected as indefinite.
Claim 4 is rejected for depending from rejected base claim 3.
Regarding claim 8: This claim refers to the first pixel definition layer and the second pixel definition layer each having a preset thickness.  However, the claim does not define what a preset thickness is.  Because the claim does not provide guidance on what a preset thickness is, claim 8 is rejected as indefinite.  The Office recommends deleting the claim language “, and each Page 9 of 21of the first pixel definition layers and the second pixel definition layer has a certain preset thickness” from claim 8.  In claim 9, applicants can change “the preset thickness” to “a thickness” in line 1, and in lines 2-3.
Regarding claim 10: This claim defines first pixel definition layers—plural—that are disposed between the plurality of pixel units, and later requires each of the pixel units to be enclosed by one of the first pixel definition layers.  This language suggests individual frame-like first pixel definition layers, because there are a plurality of these layers and one of them surrounds a corresponding pixel unit.  However, the drawings suggest that instead there is one first pixel definition layer that has openings in it, with the second pixel definition layer filling the openings in the first pixel definition layer.  This is not what is claimed.  Because the claim language is confusing, claim 10 is rejected as indefinite.
Claims 12, 13, and 15-18 are rejected for depending from rejected base claim 10.
Regarding claim 12, which depends from claim 10: Claim 10 now requires that “in each of the pixel units, the areas of the third sub-pixels are four times the areas of the first sub-pixels, and the areas of the third sub-pixels are four times the areas of the second sub-pixels.”  However, claim 12 requires that “in each of the pixel units, the areas of the third sub-pixels are twice the areas of the first sub-pixels, and the areas of the third sub-pixels are twice the areas of the second sub-pixels.”  Because the claim requirements of claim 12 conflict with claim 10, claim 12 is rejected as indefinite.
Claim 13 is rejected for depending from rejected base claim 12.
Regarding claim 17: This claim refers to the first pixel definition layer and the second pixel definition layer each having a preset thickness.  However, the claim does not define what a preset thickness is.  Because the claim does not provide guidance on what a preset thickness is, claim 17 is rejected as indefinite.  The Office recommends deleting the claim language “, and each Page 9 of 21of the first pixel definition layers and the second pixel definition layer has a certain preset thickness” from claim 17.  In claim 18, applicants can change “the preset thickness” to “a thickness” in lines 1-2, and in line 3.
Regarding claim 19: This claim defines first pixel definition layers—plural—that formed around each the plurality of pixel units.  This language suggests individual frame-like first pixel definition layers, because there are a plurality of these layers and one of them surrounds a corresponding pixel unit.  However, the drawings suggest that instead there is one first pixel definition layer that has openings in it, with the second pixel definition layer filling the openings in the first pixel definition layer.  This is not what is claimed.  Because the claim language is confusing, claim 19 is rejected as indefinite.
For purposes of examination, the independent claims will be interpreted consistent with the drawings, that is, one first pixel definition layer with openings for each pixel unit, and the second pixel definition layer filling the opening in the first pixel definition layer and having its own openings for the three subpixels.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As noted above, claim 3 depends from claim 1, which now requires that “in each of the pixel units, the areas of the third sub-pixels are four times the areas of the first sub-pixels, and the areas of the third sub-pixels are four times the areas of the second sub-pixels.”  However, claim 3 requires that “in each of the pixel units, the areas of the third sub-pixels are twice the areas of the first sub-pixels, and the areas of the third sub-pixels are twice the areas of the second sub-pixels.”  Because the claim requirements of claim 3 broaden claim 1, claim 3 is rejected under Section 112(d).
Claim 4 is rejected for depending from rejected base claim 3.
Similarly, claim 12, depends from claim 10, which now requires that “in each of the pixel units, the areas of the third sub-pixels are four times the areas of the first sub-pixels, and the areas of the third sub-pixels are four times the areas of the second sub-pixels.”  However, claim 12 requires that “in each of the pixel units, the areas of the third sub-pixels are twice the areas of the first sub-pixels, and the areas of the third sub-pixels are twice the areas of the second sub-pixels.”  Because the claim requirements of claim 12 conflict with claim 10, claim 12 is rejected as indefinite.
Claim 13 is rejected for depending from rejected base claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 6-10, and 15-19 are rejected under Section 112(b), but would be allowable if the Section 112(b) rejections were addressed and, in the case of claims 7 and 16, if the claim objections were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “in each of the pixel units, the areas of the third sub-pixels are four times the areas of the first sub-pixels, and the areas of the third sub-pixels are four times the areas of the second sub-pixels”, in combination with the remaining limitations of the claim.
With regard to claims 6-9 and 19: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “in each of the pixel units, the areas of the third sub-pixels are four times the areas of the first sub-pixels, and the areas of the third sub-pixels are four times the areas of the second sub-pixels”, in combination with the remaining limitations of the claim.
With regard to claims 15-18: The claims have been found allowable due to their dependency from claim 10 above.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897